Citation Nr: 0316759	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia and 
depression.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2000 RO decision which, in 
pertinent part, denied service connection chronic paranoid 
schizophrenia with depressive disorder, PTSD, and severe 
depression with marked musculoskeletal somatization.  The 
veteran filed a notice of disagreement which was received on 
March 23, 2001.  He noted that he disagreed with the RO 
decision regarding service connection for mental disorders 
and PTSD.  In this regard, the Board notes that the April 
2002 statement of the case noted that "new and material 
evidence" had not been submitted to reopen a claim for PTSD.  
However, in this case, the veteran filed a timely notice of 
disagreement with the April 2000 RO denial of service 
connection for PTSD.  Since no final decision relative to 
service connection for PTSD has been rendered, the issue is 
appropriately characterized as listed on the title page.  


REMAND

The Board notes that the veteran was scheduled for a 
videoconference hearing in July 2002.  By written 
correspondence dated in July 2002, the veteran cancelled the 
hearing as a result of his hospitalization at that time.  In 
March 2003, the veteran requested that a new Travel Board 
hearing be scheduled.  In May 2003 correspondence the 
Veterans Law Judge who would have presided over the hearing 
determined that good cause for the veteran's failure to 
appear was established.  38 C.F.R. § 20.704(d) (2002).  Thus, 
the veteran's appeal should be remanded to the RO to 
reschedule the veteran for a hearing before a member of the 
Board at the RO.  

In addition, regarding the issues on appeal, the statement of 
the case was issued by the RO in April 2002.  Thereafter, the 
RO transferred the case to the Board for appellate review.  
In March 2003, the veteran submitted additional pertinent 
medical evidence to the RO, which was then forwarded to the 
Board.  The Board notes that with the additional evidence the 
veteran did not submit a waiver of initial RO review.  Thus, 
while on remand, the RO must review this evidence and, if the 
claims remain denied, include such evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (2002).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Accordingly, in order to ensure that the veteran's due 
process rights are met, the case is remanded to the RO for 
the following:  

1.  The RO should afford the veteran the 
opportunity for a hearing at the RO 
before a Member of the Board.  If a 
videoconference hearing could be 
scheduled sooner than an in person 
hearing, the RO should offer the veteran 
the opportunity to have a videoconference 
hearing in place of an in person hearing.  

2.  Thereafter, the RO should 
readjudicate the claims on appeal, 
including review of any new and pertinent 
evidence.  If the benefits sought remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board after compliance with all 
appropriate appellate procedure.  No action is required of 
the veteran until he is further notified.  In requesting the 
above action, the Board intimates no opinion, either legal or 
factual, as to the ultimate outcome of this case pending 
completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




